DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over .
8.	Regarding claim 1, the Meyer reference discloses:

an engine (A);
a reserving chamber (15) configured to reserve lubricating oil to be supplied to the engine (Column 2, lines 43-55);
a channel forming member (16) configured to form a channel of the lubricating oil from the reserving chamber to the engine (Column 2, lines 43-55);
a press-feed unit (17) configured to press-feed the lubricating oil reserved in the reserving chamber to the engine via the channel forming member (Column 2, lines 43-55);
a float (B) configured to float on an oil surface of the lubricating oil reserved in the reserving chamber (FIG. 2).
The Meyer reference discloses the invention as essentially claimed.  However, the Meyer reference fails to disclose a detection unit provided in the reserving chamber and configured to detect the float; a determination unit configured to determine a tilt state of the reserving chamber based on a detection result of the detection unit; and a control unit configured to control the press-feed unit based on a determination result of the determination unit.
The Hagen reference teaches it is conventional in the art of controlling fluid during tilting of reservoirs for internal combustion engines to provide as taught in (FIG. 1) a detection unit (24) provided in the reserving chamber and configured to detect the float (25); a determination unit (23) configured to determine a tilt state of the reserving chamber (bank angle α) based on a detection result of the detection unit [Paragraph 0037]; and a control unit (27) configured to control the press-feed unit (20) [Paragraph 0039] based on a determination result of the determination unit [Paragraphs 0040-0043].  Such configurations/structures would allow controlling of fluid level when driving in electric mode [Paragraph 0043].
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the work machine of the Meyer reference, such that the 
9.	Regarding claim 2, the Meyer reference fails to disclose:
wherein the detection result of the detection unit includes a distance between the float and the detection unit, and
the determination unit determines the tilt state of the reserving chamber based on the distance.
The Hagen reference teaches it is conventional in the art of controlling fluid during tilting of reservoirs for internal combustion engines to provide as taught in (FIG. 1) wherein the detection result of the detection unit includes a distance (there is a distance between where the arm attaches to the float which must be accounted for) between the float and the detection unit, and the determination unit determines the tilt state of the reserving chamber based on the distance (that distance necessarily must be included to get an accurate positioning of the float) Such configurations/structures would allow controlling of fluid level when driving in electric mode [Paragraph 0043].
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the work machine of the Meyer reference, such that the Meyer reference further includes wherein the detection result of the detection unit includes a distance between the float and the detection unit, and the determination unit determines the tilt state of the reserving chamber based on the distance, as clearly suggested and taught by the 
Hagen reference, in order to allow controlling of fluid level when driving in electric mode [Paragraph 0043].

lubricating oil (Column 1, lines 1-4).
The Meyer reference discloses the invention as essentially claimed.  However, wherein the control unit controls the press-feed unit such that if the determination unit determines that the reserving chamber tilts, a flow rate of the fluid press-fed to the engine by the press-feed unit increases.
The Hagen reference teaches it is conventional in the art of controlling fluid during tilting of reservoirs for internal combustion engines to provide as taught in (FIG. 1) wherein the control unit controls the press-feed unit such that if the determination unit determines that the reserving chamber tilts, a flow rate of the fluid press-fed to the engine by the press-feed unit increases [Paragraphs 0040-0043].  Such configurations/structures would allow controlling of fluid level when driving in electric mode [Paragraph 0043].
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the work machine of the Meyer reference, such that the Meyer reference further includes wherein the control unit controls the press-feed unit such that if the determination unit determines that the reserving chamber tilts, a flow rate of the fluid press-fed to the engine by the press-feed unit increases, as clearly suggested and taught by the Hagen reference, in order to allow controlling of fluid level when driving in electric mode [Paragraph 0043].
11.	Regarding claim 9, the Meyer reference further discloses:
lubricating oil (Column 1, lines 1-4).  
The Meyer reference discloses the invention as essentially claimed.  However, the Meyer reference fails to disclose wherein in a case in which the press-feed unit is controlled such that the flow rate of the fluid press-fed to the engine increases, if the determination unit 
determines that the reserving chamber does not tilt, the control unit stops press-feed of the fluid to the engine by the press-feed unit.

Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the work machine of the Meyer reference, such that the Meyer reference further includes wherein the control unit controls the press-feed unit such that if the determination unit determines that the reserving chamber tilts, a flow rate of the fluid press-fed to the engine by the press-feed unit increases, as clearly suggested and taught by the Hagen reference, in order to allow controlling of fluid level when driving in electric mode [Paragraph 0043].
12.	Regarding claim 10, the Meyer reference discloses:
a control method of a work machine (Column 1, lines 1-4) including:
an engine (A);
a reserving chamber (15) configured to reserve lubricating oil to be supplied to the engine (Column 2, lines 43-55);
a channel forming member (16) configured to form a channel of the lubricating oil from the reserving chamber to the engine (Column 2, lines 43-55);
a press-feed unit (17) configured to press-feed the lubricating oil reserved in the reserving chamber to the engine via the channel forming member (Column 2, lines 43-55);
a float (B) configured to float on an oil surface of the lubricating oil reserved in the reserving chamber (FIG. 2); 
The Meyer reference discloses the invention as essentially claimed.  However, the Meyer reference fails to disclose a detection unit provided in the reserving chamber and 
The Hagen reference teaches it is conventional in the art of controlling fluid during tilting of reservoirs for internal combustion engines to provide as taught in (FIG. 1) a detection unit (24) provided in the reserving chamber and configured to detect the float (25); the method comprising: determining a tilt state of the reserving chamber based on a detection result of the detection unit [Paragraph 0037] and controlling the press-feed unit based on a determination result in the determining [Paragraphs 0040-0043].  Such configurations/structures would allow controlling of fluid level when driving in electric mode [Paragraph 0043].
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the work machine of the Meyer reference, such that the Meyer reference further includes a detection unit provided in the reserving chamber and configured to detect the float, the method comprising: determining a tilt state of the reserving chamber based on a detection result of the detection unit; and controlling the press-feed unit based on a determination result in the determining, as clearly suggested and taught by the 
Hagen reference, in order to allow controlling of fluid level when driving in electric mode [Paragraph 0043].
13.	Regarding claim 11, the Meyer reference discloses:
a supply system (FIG. 1) mountable in a work machine and configured to supply lubricating oil to an engine (A) of the work machine (FIG. 1), comprising:
a reserving chamber (15) configured to reserve lubricating oil to be supplied to the engine (Column 2, lines 43-55);
a channel forming member (16) configured to form a channel of the lubricating oil from the reserving chamber to the engine (Column 2, lines 43-55);

a float (B) configured to float on an oil surface of the lubricating oil reserved in the reserving chamber (FIG. 2); 
The Meyer reference discloses the invention as essentially claimed.  However, the Meyer reference fails to disclose a detection unit provided in the reserving chamber and configured to detect the float; a determination unit configured to determine a tilt state of the reserving chamber based on a detection result of the detection unit; and a control unit configured to control the press-feed unit based on a determination result of the determination unit.
The Hagen reference teaches it is conventional in the art of controlling fluid during tilting of reservoirs for internal combustion engines to provide as taught in (FIG. 1) a detection unit (24) provided in the reserving chamber and configured to detect the float (25); a determination unit (23) configured to determine a tilt state of the reserving chamber (bank angle α) based on a detection result of the detection unit [Paragraph 0037]; and a control unit (27) configured to control the press-feed unit (20) [Paragraph 0039] based on a determination result of the determination unit [Paragraphs 0040-0043].  Such configurations/structures would allow controlling of fluid level when driving in electric mode [Paragraph 0043].
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the work machine of the Meyer reference, such that the Meyer reference further includes a detection unit provided in the reserving chamber and configured to detect the float; a determination unit configured to determine a tilt state of the reserving chamber based on a detection result of the detection unit; and a control unit configured to control the press-feed unit based on a determination result of the determination 
unit, as clearly suggested and taught by the Hagen reference, in order to allow controlling of fluid level when driving in electric mode [Paragraph 0043].
Allowable Subject Matter
14.	Claims 3-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747